 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          CARPENTERS HEALTH AND                        CASE NO. C18-0989JLR
            SECURITY TRUST OF WESTERN
11          WASHINGTON, et al.,                          ORDER DENYING WITHOUT
                                                         PREJUDICE MOTION FOR
12                              Plaintiffs,              DEFAULT JUDGMENT
                   v.
13

14          UNIVERSAL BUILDING
            SYSTEMS, LLC,
15
                                Defendant.
16
            Before the court is Plaintiffs Carpenters Health and Security Trust of Western
17
     Washington, Carpenters Retirement Trust of Western Washington, Carpenters-Employers
18
     Vacation Trust of Western Washington, and Carpenters-Employers Apprenticeship and
19
     Training Trust of Western Washington’s (collectively, “Plaintiffs”) motion for default
20
     judgment against Defendant Universal Building Systems, LLC (“Universal Building”).
21
     (Mot. (Dkt. # 9).)
22


     ORDER - 1
 1          The Local Civil Rules provide that a party seeking default judgment must set forth

 2   “a concise explanation of how all amounts were calculated,” and must support this

 3   explanation with evidence establishing the amount of the principal claim, as well as any

 4   interest and attorney’s fees sought. See Local Rules W.D. Wash. LCR 55(b)(2). Local

 5   Rule 55 imposes a heavy evidentiary burden on a party seeking entry of default judgment

 6   because such relief is obtained without the benefit of the adversarial process. See, e.g.,

 7   Vawter v. Quality Loan Serv. Corp. of Wash., C09-1585JLR, 2011 WL 13190117, at *2

 8   (W.D. Wash. Mar. 7, 2011).

 9          In reviewing Plaintiffs’ motion and supporting materials, the court identified

10   multiple errors. Plaintiffs’ underlying claim is that Universal Building failed to make

11   required benefit contributions. (See Mot. at 2-6.) According to Plaintiffs, any delinquent

12   contributions are assessed a 12% liquidated damages fee, as well as interest rates of 7%

13   simple per annum for the first 30 days of the delinquency and 12% simple per annum

14   thereafter until payment in full is received. (Id. at 6-7.) Plaintiffs claim that some of

15   Universal Building’s contributions became delinquent on May 15, 2017. (Id. at 7; see

16   also Coty Decl. (Dkt. # 10) ¶¶ 12-13, Ex. 10 (“Claim Summary”).) Plaintiffs request

17   interest fees that accrued until September 26, 2018. (See generally Claim Summary.)

18   Put another way, Plaintiffs request interest fees for 499 days.

19          Plaintiffs provide the court with their interest rate calculations (see id.), 1 but some

20   of the calculations appear to be inaccurate. For example, Plaintiffs claim that Universal

21
            1
              Plaintiffs’ interest rate calculation formula is as follows: (contributions) * (interest rate)
22   / (365.25) * (number of days interest). (See Claims Summary at 154.)


     ORDER - 2
 1   Building owes $88.00 in delinquent funds to the Carpenters-Employers Vacation Trust of

 2   Western Washington. (Id. at 154.) Therefore, these funds were subject to a 7% simple

 3   per annum interest rate for the first 30 days of the delinquency, and a 12% simple per

 4   annum interest rate for the remaining 469 days. Plaintiffs correctly calculate the interest

 5   due on the first 30 days of delinquency as $0.51. 2 (Id.) However, for the remaining 469

 6   days, Plaintiffs allege that Universal Building owes $113.15 in interest. (Id.) When

 7   using Plaintiffs’ formula, this amount should be $13.56. 3 A similar miscalculation

 8   appears in a different Carpenters-Employers Vacation Trust of Western Washington

 9   fund. (See id. at 155.) Plaintiffs correctly calculate the interest due on the first 30 days

10   of a $754.50 delinquent contribution as $4.34. 4 (Id.) However, Plaintiffs allege that the

11   interest due for the additional 469 days of delinquency is $968.97. (Id.) When using

12   Plaintiffs’ formula, this amount should be $116.26. 5

13          In addition, there is at least one error on Plaintiffs’ request for attorneys’ fees.

14   (See Maxwell Decl. (Dkt. # 11) ¶ 9, Ex. 12 (“Attorneys’ Fees”).) On one entry, Plaintiffs

15   request fees for 1.5 hours at a rate of $90.00 per hour. (See id. at 11.) However,

16   Plaintiffs only request $90.00 for this entry, rather than $135.00. 6 (Id.)

17   //

18
            2
                $88.00 * 0.07 / 365.25 * 30 = $0.51.
19
            3
                $88.00 * 0.12 / 365.25 * 469 = $13.56.
20          4
                $754.50 * 0.07 / 365.25 * 30 = $4.34.
21          5
                $754.50 * 0.12 / 365.25 * 469 = $116.26.
22          6
                $90.00 * 1.5 = $135.00.


     ORDER - 3
 1          These errors undermine the court’s confidence in the accuracy of Plaintiffs’

 2   submissions. Accordingly, the court directs Plaintiffs to correct the errors or provide a

 3   detailed explanation as to why the identified deficiencies are not, in fact, errors. The

 4   court also directs Plaintiffs to scrupulously review their entire submission for accuracy

 5   prior to refiling an amended motion for default judgment.

 6          Based on the foregoing analysis, the court DENIES Plaintiffs’ motion for default

 7   judgment (Dkt. # 9) without prejudice to refiling with the corrections discussed herein.

 8   The court ORDERS Plaintiffs to refile an amended motion for default judgment within

 9   fourteen (14) days of the date of this order.

10          Dated this 7th day of December, 2018.

11

12                                                     A
                                                       JAMES L. ROBART
13
                                                       United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 4
